BLODGETT, J.
Heard upon motion of defendant to decrease ad damnum of six hundred dollars as laid in writ to conform to the Bill of Particulars filed ($381.43).
Jurisdiction is given this court by See. 4627 of Chapter 323, Gen. Laws, 1923.
. The language used is the same as in C. P. A., Sec. 10.
This matter was passed upon in Ryder vs. Brennan, 28 R. I. 538.
Jurisdiction of this court is not ousted by the fact that the claim set forth in the Bill of Particulars is less than $500.
The sole penalty is loss of costs.
Motion denied.